Citation Nr: 9920386
Decision Date: 07/23/99	Archive Date: 12/06/99

DOCKET NO. 98-05 321               DATE JUL 23, 1999

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUE

Entitlement to a 10 percent disability rating based on multiple
noncompensable service-connected disabilities under the provisions
of 38 C.F.R. 3.324.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Wm. Kenan Torrans, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1959 to October 1962,
and from September 1964 to February 1981.

This matter arises from a June 1997 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Wichita, Kansas, which denied the benefit sought. The veteran filed
a timely appeal, and the case has been referred to the Board of
Veterans' Appeals (Board) for resolution.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable resolution of
the issue on appeal has been obtained by the RO.

2. Service connection has been established for bilateral hearing
loss, residuals of an appendectomy scar, postoperative residuals of
an anal fistula, and hemorrhoids, all assigned separate
noncompensable evaluations.

3. It has not been established that the veteran is presently
suffering from two or more separate permanent service-connected
disabilities of such character as to clearly interfere with normal
employability.

2 -

CONCLUSION OF LAW

The criteria for a compensable rating pursuant to the provisions of
38 C.F.R. 3.324 have not been met. 38 C.F.R. 3.324 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the veteran
has submitted a well-grounded claim within the meaning of 38
U.S.C.A. 5107(a) (West 1991), and if so, whether the VA has
properly assisted him in the development of his claim. An
allegation that a service-connected disability has become more
severe is sufficient to establish a well-grounded claim for an
increased rating. See Cafftey v. Brown, 6 Vet. App. 377, 381
(1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 (I 992).
Accordingly, the Board finds that the veteran has presented a claim
that is well grounded.

Once a claimant has presented a well-grounded claim, the VA has a
duty to assist him in developing facts which are pertinent to that
claim. See 38 U.S.C.A. 5107(a). The Board finds that all relevant
facts have been properly developed, and that all evidence necessary
for an equitable resolution of the issue on appeal has been
obtained. The evidence includes the veteran's service medical
records, records of treatment following service, reports of VA
rating examinations, and testimony given at a personal hearing
before a Hearing Officer at the RO. The Board is not aware of any
additional evidence that is available in connection with this
appeal. Therefore, no further assistance to the veteran regarding
the development of evidence is required. See 38 U.S.C.A. 5107(a);
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

By a June 1997 rating decision, the veteran was granted service
connection for bilateral hearing loss, residuals of an appendectomy
scar, postoperative residuals of an anal fistula, and hemorrhoids.
Each of these disabilities was assigned a noncompensable
evaluation. Further, the veteran has not appealed the assigned

3 -

noncompensable evaluations for each of these disabilities. Rather,
he contends that the combined effect of these disabilities
significantly impacts his ability to obtain and retain gainful
employment.

The law provides that whenever a veteran is suffering from two or
more separate permanent service-connected disabilities of such
character as clearly to interfere with normal employability, even
though none of the disabilities may be of compensable degree under
the 1945 Schedule for Rating Disabilities the rating agency is
authorized to apply a 10-percent rating, but not in combination
with any other rating. 38 C.F.R. 3.324.

The veteran underwent a general medical examination in April 1997
and an audiological evaluation in May 1997. At the time of the
April 1997 examination, the examiner noted the veteran's past
history of having undergone a repair of an anal fistula and an
appendectomy. On examination, the rectal area had good tone and
mucous membrane without lesions. As well, the examiner noted that
the veteran had a normal prostate and was guaiac negative. Active
hemorrhoids were not found, and the examiner did not note any
symptomatology with respect to the veteran's anal fistula repair.
The veteran had a scar in the right lower quadrant of his abdomen.
However, the examiner did not report any active symptomatology
associated with the scar. No tenderness was noted. Active
hemorrhoids were not reported.

On audiological examination in May 1997, the veteran indicated that
he did not feel that he had much of a hearing loss. He denied
tinnitus, fullness, or itching, bilaterally. He reported a remote
history of ear pain and drainage, but indicated that he had not had
any related complaints for the past 10- 12 years. He did report an
occasional brief high-pitched ringing sound that lasted for a few
seconds. The following resulted were obtained on examination:

4 - 

HERTZ 
          500     1000     2000     3000     4000 
RIGHT      10       10       10       45       55 
LEFT       15        5        5       40       35

The average pure tone decibel loss was 30 in the right ear, and was
21 in the left ear. (The average is computed from the results at
100, 2000, 3000, and 4000-Hertz (Hz); the results at 500 Hz are
only used to determine whether hearing loss disability, under VA
standards, is present.) Speech audiometry revealed speech
recognition ability of 96 percent bilaterally. The examiner
described the veteran's speech discrimination scores as excellent.
Similar results were obtained on VA audiological examination in
July 1998.

In May 1998, the veteran appeared at a personal hearing before a
Hearing Officer at the RO. He stated that he had had swelling and
bleeding associated with his fistula in the past, but that it had
not bothered him recently. The veteran testified that his
hemorrhoids were symptomatic on occasion, and that he used over-
the-counter medication such as Preparation-H at those times. He
indicated that he was retired from the military, and that these
problems were not the reason he was not working. He stated that
since he retired from the military, he had worked as an
"electrolyte" technician and a real estate salesman. With respect
to his appendectomy scar, the veteran indicated that it was not
tender to the touch. The veteran indicated that his hearing loss
was his main concern. He indicated that he had problems with high
frequencies, and stated that he was told that his hearing loss
might someday deteriorate to the point where he needed a hearing
aid. The veteran stated that since the May 1997 examination, he
could not say that he noticed more of a problem with his hearing
and that he was okay with normal conversation. He stated that he
did not experience difficulty hearing people over the telephone. He
also indicated that he had persistent tinnitus that interfered with
his sleep. The Board notes that the RO has denied service
connection for this disability.

5 -

The Board has carefully reviewed the evidence of record in light of
the veteran's contentions in this case. There is no indication upon
review of the veteran's history and the medical records that his
service-connected disabilities are productive of impairment that
would interfere with his normal employability. This evidence
reflects that the veteran's appendectomy scar and residuals of anal
fistula are at present essentially asymptomatic. He has reported
that he only has occasional flare-ups of hemorrhoids that he treats
with over-the-counter medication. Finally, although he indicated
that he had the most difficulty with his hearing loss, he also
stated that he has no problem with normal conversation and with
telephone use, and indicated that he had not noticed any change in
his hearing since a May 1997 audiological examination. The Board
notes that the medical evidence of record is supportive of the
veteran's description regarding the severity of his service-
connected disabilities. Overall, the Board finds that the record
indicates that the veteran's service-connected disorders are
productive of minimal, if any, impairment, and the record includes
no evidence of any appreciable impact upon his ability to function
generally based on the medical evidence of record. The Board
concludes that a 10 percent rating in accordance with the
provisions of 38 C.F.R. 3.324 is not warranted.

ORDER

Entitlement to assignment of a 10 percent rating based on multiple
noncompensable service-connected disabilities is denied.

S. L. KENNEDY 
Member, Board of Veterans' Appeals

6 - 


